Name: Commission Regulation (EEC) No 2955/84 of 18 October 1984 amending Regulations (EEC) No 2268/84 and (EEC) No 1687/76 as regards special sales of intervention butter for export to various destinations
 Type: Regulation
 Subject Matter: trade;  processed agricultural produce;  trade policy;  food technology
 Date Published: nan

 23 . 10 . 84 Official Journal of the European Communities No L 279/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2955/84 of 18 October 1984 amending Regulations (EEC) No 2268/84 and (EEC) No 1687/76 as regards special sales of intervention butter for export to various destinations HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 2268/84 of 31 July 1984 on special sales of intervention butter for export to various destinations and amending Regu ­ lation (EEC) No 1 687/76 (3), as last amended by Regu ­ lation (EEC) No 2815/84 (4), provides that the butter concerned must be exported without further proces ­ sing ; whereas that provision should be amended, to allow the butter to be processed prior to export into anhydrous milk fat, to take advantage of the outlets for that product which exist on world markets ; Whereas it is accordingly necessary to amend Commission Regulation (EEC) No 1 687/76 (5), as last amended by Regulation (EEC) No 2288/84 (6) ; Whereas the butter's selling price should be adjusted in order to take the development of prices of the product in question on world markets into account ; Whereas the provisions concerning the time limits for removal of the butter and the payment of the price should be made more flexible ; whereas provision should be made for more frequent communications from the Member States to the Commission regarding the sale of the butter ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, Article 1 Regulation (EEC) No 2268/84 is hereby amended as follows : 1 . In Article 1 (2), 'without further processing' is deleted . 2. In Article 2 : (a) in paragraph 1 , '33 ECU' is replaced by '34,5 ECU' (b) in paragraph 2, the second sentence is replaced by the following : 'The purchaser shall , not later than the day the contract is concluded, lodge with the interven ­ tion agency concerned a security corresponding to the price specified in paragraph 1 , plus 10 ECU per 100 kilograms, by way of a guarantee that the price will be paid in respect of the quantities of butter specified in the contract.' 3 . In Article 4 : (a) paragraph 1 is replaced by the following : ' 1 . The purchaser shall , before the butter has been removed, and within the time limit referred to in paragraph 2, lodge with the inter ­ vention agency concerned security in accor ­ dance with Article 13 ( 1 ) of Regulation (EEC) No 1687/76 in respect of each quantity he removes . The amount of the security shall be 38 ECU per 100 kilograms.'; (b) in paragraph 2 :  in the first subparagraph, 'six months' is replaced by 'nine months',  the second and third subparagraphs are replaced by the following : (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 150, 6 . 6 . 1984, p. 6 . ( ») OJ No L 208 , 3 . 8 . 1984, p. 35 . (4) OJ No L 264, 5 . 10 . 1984, p. 16 . H OJ No L 190 , 14 . 7. 1976, p. 1 . (6) OJ No L 210 , 7 . 8 . 1984, p. 5 . No L 279/2 Official Journal of the European Communities 23 . 10 . 84  SmÃ ¸r til fremstilling af vandfrit mÃ ¦lkefedt (forordning (EÃF) nr. 2268 /84)',  Zur Verarbeitung in wasserfreies Milchfett bestimmte Butter (Verordnung (EWG) Nr. 2268 /84)',  'Ã Ã ¿Ã Ã Ã Ã Ã ¿ ÃÃ Ã ¿Ã  Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã · Ã Ã µ Ã ¬Ã ½Ã Ã ´Ã Ã · , Ã »Ã ¹ÃÃ ±Ã Ã ® Ã ¿Ã Ã Ã ¯Ã ± Ã ³Ã ¬Ã »Ã ±Ã ºÃ Ã ¿Ã  (Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸ . 2268/84)',  Butter for processing into anhydrous milk fat (AMF) (Regulation (EEC) No 2268/84)',  'Beurre destine a la transformation en matiere grasse du lait anhydre (MGLA) (rÃ ¨glement (CEE) n0 2268/84)',  Burro destinato alla trasformaziÃ ³ne in materia grassa del latte anidra (MGLA) (regolamento (CEE) n . 2268/84)',  Boter voor verwerking tot watervrij melkvet (Verordening (EEG) nr. 2268/84)'. 'The purchaser shall , within three months of the day on which he removes the butter, pay the intervention agency the purchase price specified in Article 2 ( 1 ) for each of the quantities which he removes . Where the butter has not been removed within the period laid down in the first subparagraph, the butter shall , from the first day following expiry of the said period , be stored at the purchaser's expense . In the case described in the third subpara ­ graph the purchaser shall , within one month of the day following expiry of the period specified in the first subparagraph, pay the intervention agency the purchase price laid down in Article 2 ( 1 ) in addition to the storage costs . Except in cases of force majeure, the sale of the remaining quantities shall be cancelled down in Article 2 (2) for the aforementioned quantities shall be forfeit if the purchaser has not made the payment referred to in the second subparagraph of that referred to in the fourth subparagraph within the /pres ­ cribed time limit. The security referred to in Article 2 (2) shall be released forthwith in respect of the quan ­ tities for which the price was paid within the prescribed time limit'. 4 . The following Article 6a is inserted : !Article 6a 1 . Butter sold under this Regulation may be exported, in full or in part, in the form of anhy ­ drous milk fat. 2 . Articles 1 to 3 , 4 ( 1 ) and (2) and 6 shall apply in the case referred to in paragraph 1 . Moreover, the purchase application must :  specifify the quantities of butter to be processed into anhydrous milk fat, and the Member State on whose territory the processing will take place,  specifiy the processing undertaking or the processing undertakings which are registered for that purpose by the member on whose territory the processing is to take place ,  be accompanied by a written statement by the said undertakings that they will comply with the conditions laid down in this Regulation . 3 . The butter shall be supplied in packs bearing one or more of the following forms in wording, in letters at least 1 cm high : 4 . The butter shall be processed, in the underta ­ kings referred to in paragraph 2, into anhydrous milk fat containing not less than 99,8 % butterfat . 5 . The finished product shall be packed in hermetically sealed metal containers of a net content of not more than 20 kilograms and bearing, in clearly legible printed characters the words 'anydrous milk fat (AMF)  Regulation (EEC) No 2268/84'. 6 . The customs export formalities must be completed in the Member State where the proces ­ sing took place , within four months of the expiry of the time limit specified in the first subparagraph of Article 4 (2) for removal of the butter'. 5 . In Article 7, 'butter sold' is replaced by 'butter sold or sold and processed'. 6 . Article 10 is replaced by the following : 'Article 10 Member States shall notify the Commission, not later than Tuesday each week, of the quantities of butter which have, in the previous week :  been the subject of a contract of sale,  been removed from storage .' Article 2 The following point 25 and the footnote relating to it ar^ added to Part II 'Products subject to a use and/or destination other than that mentioned under I ' of the Annex to Regulation (EEC) No 1687/76 . 23 . 10 . 84 Official Journal of the European Communities No L 279/3  Section 106 : Final date for removal of the butter. (b) On export of the anhydrous milk fat :  Section 1 04 : 25. Commission Regulation (EEC) No 2268/84 of 31 July 1984 on special sales of intervention butter for export to various destinations (Article 6a) (") : (a) On the despatch of butter intended for proces ­ sing :  Section 104 :  'Til eksport (forordning (EÃF) nr. 2268/84)',  'Zur Ausfuhr bestimmt (Verordnung (EWG) Nr. 2268/84)',  Til forarbejdning og senere eksport (forordning (EÃF) nr. 2268/84)',  'Ã Ã Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã ¿Ã ¼Ã µÃ ½Ã ¿ Ã ³Ã ¹Ã ± Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ® (Ã ºÃ ±Ã ½Ã ¿ ­ Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2268/84)',  Zur Verarbeitung und spÃ ¤teren Ausfuhr bestimmt (Verordnung (EWG) Nr. 2268/84)',  Intended for export (Regulation (EEC) No 2268/84)',  'DestinÃ © Ã 1 exportation (rÃ ¨glement (CEE) n0 2268/84)',  'Ã Ã Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿ Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã · Ã ºÃ ±Ã ¹ Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ±Ã ³Ã µÃ ½Ã ­Ã Ã Ã µÃ Ã · Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ® (Ã ºÃ ±Ã ½Ã ¿ ­ Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸ . 2268/84)',  'Destinato all esportazione (regola ­ mento (CEE) n . 2268/84)',  'Bestemd voor uitvoer (Verordening (EEG) nr. 2268/84)'.  Intended for processing and, subse ­ quently, export (Regulation (EEC) No 2268/84)',  Section 106 :  final date for removal of the butter,  weight of butter used for producing the quantitiy of anhydrous milk fat stated in Section 103 .  'Destine a la transformation et Ã l'exportation ultÃ ©rieure (rÃ ¨glement (CEE) n0 2268/84)',  Destinato alla trasformazione e alla successiva esportazione (regolamento (CEE) n . 2268/84)', (") OJ No L 208, 3 . 8 . 1984, p. 35.' Article 3 This Regulation shall enter into force on 5 November 1984 .  Bestemd om te worden verwerkt en vervolgens te worden uitgevoerd (Verordening (EEG) nr. 2268/84)'. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 October 1984. For the Commission Poul DALSAGER Member of the Commission